PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Arendash et al.
Application No. 16/865,250
Filed: May 1, 2020
For: IMMUNOREGULATION, BRAIN DETOXIFICATION, AND COGNITIVE PROTECTION BY ELECTROMAGNETIC TREATMENT
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.102(c)(1), filed August 12, 2021 to make the above-identified application special based on applicant’s age as set forth in MPEP § 708.02, Section II.

The petition is GRANTED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP § 708.02, Section II: Applicant’s Age, must be accompanied by evidence showing that the applicant is 65 years of age, or more, such as applicant’s statement or a statement from a registered practitioner that he or she has evidence that the applicant is 65 years of age or older.  No fee is required.

The instant petition includes a statement by the inventor.  Accordingly, the above-identified application has been accorded “special” status.  


Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.





/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions